DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.  Applicant argues against Weingartner as not teaching the conveying is effected by carbon dioxide, however, the rejection is made in light of Tilgner and Takada as well. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tilgner disclosed the arrangement of the mixer [Fig 1,2] and disclosed pressurized blowing agent directly connected to the mixer [Fig 1]. Tilgner notes “During a mix/pour (i.e., mold-filling) operation, all of the components [including gas blowing agent] are under high pressure (e.g. 2500 psi)… the resulting mix flows from the chamber into a mold positioned beneath the head” [col 2 line 23-38]. In light of the fact that pressure mediums that even included carbon dioxide had been used to convey the material (Fitzgibbon and Weingartner), that pressurized carbon dioxide alone was utilized in similar foaming systems (Takada), and that the arrangement of the mixing head, nozzle, and blowing agent was conventional (Tilgner), one of ordinary skill in the art would clearly have every expectation of success of using carbon dioxide as the pressure medium in a system with the recited mixing head. Applicant argues that Fitzgibbon does not disclose the different containers with different ranges of the masses, however, this neglects key teachings in Fitzgibbon. Fitzgibbon notes separate “auxiliary materials” are used in different containers [col 10 line 24-50, Fig 4]. While Fitzgibbon does say “such as a colorant and an elastomer,” the full sentence refers to the auxiliary materials as a whole. Fitzgibbon lists earlier that the auxiliary materials include “suitable auxiliary materials for improving the hardness of the molded article, especially at the surface, include metal and/or ceramic particles in powder, fiber, whisker, and/or platelet forms, of which the ceramics are typically comprised of silica or a silica-based material (e.g., an aluminosilicate), alumina, and the like.” As these materials include materials of a different material (metal or ceramic) and different shapes, they would naturally have a different range of weight, density, or size. Furthermore, using combinations of shapes/sizes would just be utilizing two art recognized equivalents in combination, which is generally recognized to be obvious, see MPEP 21 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-15, 17, 18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon (US 5464585) in view of Kukesh (US 4809909), Weingartner (US 2004/0053032), Mendelsohn (US 5422380), Malwitz (US 6271275), Takada (US 2006/0148909), Tilgner (US 4399105) and Donatti (US 2006/0222775). 
As to claim 1, Fitzgibbon teaches a method of manufacturing an insulator, comprising: introducing a first compound into a mixing head or nozzle [col 9 line 24-35, col 9 line 64-col 10 line 8, col 10 line 32-50]; mixing a second compound with the first compound [col 9 line 24-35, col 9 line 64-col 10 line 8, col 10 line 32-50, Fig 1, 3, 4]; mixing a plurality of embedded masses [col 9 line 10-20] with the first compound and the second compound to form an insulator mixture, wherein the plurality of embedded masses are objects varying by one or more of size, shape, density, and material and thus each plurality of embedded mass would have its own resonant frequency [col 7 line 12- col 8 line 5] and are non-spherical [col 7 line 48-57]; and introducing the plurality of embedded masses and the first and second compounds into a mold to form the insulator with the plurality of embedded masses distributed within the insulator mixture [col 9 line 50-55, col 10 line 3-8, col 10 line 39-48]. 
Fitzgibbon teaches that the plurality of embedded masses are objects varying by one or more of size, shape, density, and material and thus each plurality of embedded mass would have its own resonant frequency [col 7 line 12-col 8 line 5], as the improvement in acoustic performance in a low range of sound less than 1000Hz results from the different resonant frequencies of the embedded masses [0029 of PGPub of instant application] Fitzgibbon would have the same observed improvement. 
Fitzgibbon teaches that the non-spherical auxiliary materials can be added [col 9 line 10-20] during injection and that they are at least partially mixed in the mixing head and then 
Kukesh teaches a method of making polyurethane structure from polyol and isocyanate [Abstract, Fig 1]. Masses, fibers, are mixed into the first and second components are the mold [col 6 line 32-50], these fibers can act as filler or be longer and act as structure reinforcement [col 7 line 40-59]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fitzgibbon and added masses at the mold, as suggested by Kukesh, in order to incorporate long, structure reinforcing fibers. Moreover, combining 2 art recognized equivalents, in this case mixing inside and outside of the mold, is generally recognized to be obvious, see MPEP 2144.06 II. Furthermore, adding material simultaneously is just a change in sequence of adding ingredients, which is itself generally obvious absent other information, see MPEP 2144.04 IV C.
Weingartner teaches a method of making foam products [Abstract] wherein constituent components can be delivered to a mixer and then injected into a mold [0057, Fig 1, 2] or be added directly to the mold through a line [Fig 5, 0138]. Adding material directly to the mold still allows for precise metering and control of the end composition [0047, 0048, 0138]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Fitzgibbon and included adding material directly from the container to the mold through a line while it was added through a mixing head, as suggested by Weingartner, as adding material directly to the mold still allows for precise metering and control of the end composition. Moreover, combining art recognized equivalents, in this case adding from the line and adding from a mixer, is generally recognized to be obvious, see MPEP 2144.06 I. Furthermore, adding material simultaneously is just a change in sequence of adding ingredients, which is itself generally obvious absent other information, see MPEP 2144.04 IV C.
Donatti teaches a method of making polyurethane foam [Abstract] wherein a controller or cpu (50) manipulates a valve that connects each container to a mixing head to introduce each individual component [Fig 2, 3, 0045, 0046]. This allows for precise control of the timing and 
Weingartner teaches the use of a direct line from containers to the end mold while Fitzgibbon and Kukesh disclose adding embedded masses ie fibers at the mix head and at the mold as discussed above. As Donatti places a valve on all lines from the containers [Fig 2, 3, 0045, 0046], this would place a valve on the direct line from the container to the mold that would be controlled by Donatti’s CPU.  
Fitzgibbon does not explicitly state the nonspherical embedded masses have a density between 40 kg/m3 - 8500 kg/m3.
Mendelsohn teaches the particles that are dispersed in a foam to make a sound absorber [Abstract, col 3 line 56-68] with particles with a density of 12 kg/m3 - 100 kg/m3 [col 10 line 30-40] that results in a foam with sound absorbing properties [col 4 line 10-18, claim 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Fitzgibbon and included particles with a density of 12 kg/m3 - 100 kg/m3, as suggested by Mendelsohn, in order to create a foam with superb sound absorbing foam. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Fitzgibbon teaches introducing a catalyst to only the first compound [Abstract, col 3 line 1-5, col 4 line 25-30, col 10 line 1-5], wherein the plurality of embedded masses are mixed with the first compound after the catalyst is mixed with the first compound [col 10 line 32-50, Fig 4], and the second compound is mixed with the plurality of embedded masses, the catalyst and the first compound to form the insulator mixture thereafter [col 10 line 32-50, Fig 4].
Fitzgibbon does not explicitly state that the first compound, masses, catalyst, and 2nd compound are mixed in the mold.
Malwitz teaches a method of making a polyurethane foam [Abstract] wherein the components are mixed not in the mixer but in the mold (42) [Fig 5, col 2 line 45-52]. Mixing outside of a mixer provides an adequate level mixing to produce uniform foam over a wide variety of flow rates [col 6 line 57-col 7 line 5]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fitzgibbon and had the components be mixed outside of a mixer and in the mold, as suggested by Malwitz, in order to be able to produce uniform foam over a greater variety of flow rates. 
Fitzgibbon teaches the mixing the plurality of embedded masses with the first compound and the second compound to form the insulator mixture includes: utilizing more than one filler material which would require that at least 2 fillers differed in size, weight of density [col 3 line 5-15, col 7 line 10-col 8 line 5] introducing the plurality of embedded masses from separate first and second containers [col 4 line 32-41, col 10 line 24-50, Fig 4].
As explained above the combination of Fitzgibbon and Weingartner include adding embedded masses to the mold via a direct line and via the mixer. As a direct line would arbitrarily be to one container of embedded masses and not the other, the combination would result in the 2 embedded masses not mixing until within the mold. 
Fitzgibbon teaches introduction under pressure [col 6 line 24-30], but does not explicitly state this pressure is from carbon dioxide such that material is conveyed by the blowing agent delivered from a mixing head on one end and nozzle at the other and the pressure source being connected to one end.
Weingartner teaches a method of making foam products [Abstract] wherein constituent components can be delivered to a mixer and then injected into a mold [0057, Fig 1, 2] or be added directly to the mold through a line [Fig 5, 0138] under pressure from air, which would include carbon dioxide [0116, 0143]. Adding material directly to the mold still allows for precise metering and control of the end composition [0047, 0048, 0138]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Fitzgibbon and had the pressure be from carbon dioxide, as suggested by 
Tilgner teaches a method of reaction injection molding typically isocyanate and polyol [col 1 line 60-68]. Tilgner supplies the mixture of the components from a mixer through a port/nozzle into the mold [col 6 line 48-56], the inlet ports all being one end and the nozzle (62, 64) on the other bottom end [Fig 1, 2]. The pressure source of the blowing agent is directly connected to the mixing head[col 4 line 60-col 5 line 65]. This successfully transfers the material from the mixing chamber to the mold and prevents accumulation [col 4 line 1-10]. It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the method of Fitzgibbon injecting the material from the mixer to the mold via a connecting nozzle on the bottom end and inlet ports one of which connected to a blowing agent pressure source on the other end, as suggested by Tilgner, in order to successfully transfer the mixture from the chamber to the mold and successfully carryout reaction injection molding. 
Takada teaches a method of producing foam wherein a blowing agent of either carbon dioxide or air from a pressure source [0058] is utilized to create foam of dense, uniform celled foam [0008-0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized introduction under pressure from carbon dioxide gas, as suggested by Takada, in order to form dense, uniform celled foam. 
As to claim 12, Fitzgibbon teaches wherein the mixing the second compound with the first compound is in the mixing head or nozzle [col 9 line 24-35, col 9 line 64-col 10 line 8, col 10 line 32-50, Fig 1, 2, 4]. 
As to claim 13, Fitzgibbon does not explicitly state the introducing the insulator mixture into the mold is by injecting the insulator mixture into the mold by a port connected to the mixing head or nozzle, including: introducing a blowing agent to the mixing head or nozzle, or to one or more containers holding the first compound or the masses.
Donatti teaches a method of making polyurethane foam [Abstract] wherein a blowing agent (38) is utilized by being added at the mixer/nozzle in order to expand the material into a resilient foam [Fig 2, 3, 0007, 0010, 00041]. It would have been obvious to one of ordinary skill in 
While Fitzgibbon seems to inject the mixture from the mixing head (5) into a closed mold (14) which would require a port of some sort [Fig 1, 0023], Fitzgibbon is vague about this process. 
Tilgner teaches a method of reaction injection molding typically isocyanate and polyol [col 1 line 60-68]. Tilgner supplies the mixture of the components from a mixer through a port into the mold [col 6 line 48-56]. This successfully transfers the material from the mixing chamber to the mold and prevents accumulation [col 4 line 1-10]. It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the method of Fitzgibbon injecting the material from the mixer to the mold via a connecting port, as suggested by Tilgner, in order to successfully transfer the mixture from the chamber to the mold and successfully carryout reaction injection molding.
As to claim 14, Fitzgibbon teaches injecting predetermined amounts of each material col 2 line 64-col 3 line 5], a first compound, a second compound, and masses into the mixing head and mixing until even distribution is achieved phrased as being well mixed [col 9 line 32-35]. Fitzgibbon does not teach that each component is added by a controller manipulating a separate valve to introduce each individual component. 
Donatti teaches a method of making polyurethane foam [Abstract] wherein a controller or cpu (50) manipulates a valve to introduce each individual component [Fig 2, 3, 0045, 0046]. This allows for precise control of the timing and amount of material that is delivered to the nozzle (26) [0045, 0046]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have placed a separate, controller manipulated valve for each source of material utilized in Fitzgibbon, as suggested by Donatti, in order to precisely control the amount and speed of material delivered to the mixing head or nozzle.
As to claim 15, Fitzgibbon does not explicitly state opening a fourth valve to introduce a predetermined amount of the catalyst to the insulator mixture; and opening a fifth valve to introduce a predetermined amount of a blowing agent to one or more of the first compound, the second compound, the catalyst, and the insulator mixture.
Tilgner teaches a method of reaction injection molding typically isocyanate and polyol [col 1 line 60-68] and utilizes a supply tank for each component of mixture including separate tanks for blowing agent and catalyst [Fig 1, col 2 line 53-61] with each component being separately added to the mixer [col 5 line 19-49]. This allows for rapid changes in component ratios between shots to accommodate molds of different sizes and produce foams of different hardness [col 1 line 38-60]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have utilized separate component sources, as suggested by Tilgner, in order to allow for rapid changes in component ratios between shows to accommodate molds of different sizes and produce foams of different hardness.
Donatti teaches a method of making polyurethane foam [Abstract] wherein a controller or cpu (50) manipulates a valve downstream of the source of each component to control the introduction each individual component [Fig 2, 3, 0045, 0046]. This allows for precise control of the timing and amount of material that is delivered to the nozzle (26) [0045, 0046]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have placed a separate, controller manipulated valve for each source of material utilized in Fitzgibbon, as suggested by Donatti, in order to precisely control the amount and speed of material delivered to the mixing head or nozzle. 
As to claim 17, wherein the introducing of the plurality of embedded masses from the first and second containers is according to predetermined ratios and relative times to obtain an even distribution of the plurality of embedded masses throughout the insulator mixture in the mold.
As to claim 18, Fitzgibbon teaches wherein the first compound is one of Isocyanate and Polyol, and the second compound is the other of Isocyanate and Polyol [col 4 line 33-41].
As to claim 21, Fitzgibbon teaches that the non-spherical auxiliary materials can be added [col 9 line 10-20] during injection and that they are at least partially mixed ie directly delivered to the mixing head/nozzle via a second line and then delivered to the mold [col 9 line 24-35, col 9 line 64-col 10 line 8, Fig 1, 3]. Fitzgibbon does not explicitly state controlling a valve in the second line.
Donatti teaches a method of making polyurethane foam [Abstract] wherein a controller or cpu (50) manipulates a valve that connects each container to a mixing head to introduce each 
Fitzgibbon and Kukesh disclose adding embedded masses ie fibers at the mix head and at the mold as discussed above. As Donatti places a valve on all lines from the containers [Fig 2, 3, 0045, 0046], this would place a valve on the direct line from the container to the mold that would be controlled by Donatti’s CPU.  
As to claim 22, Fitzgibbon teaches that the plurality of embedded masses are objects varying by one or more of size, shape, density, and material and thus each plurality of embedded mass would have its own resonant frequency [col 7 line 12-col 8 line 5], as the improvement in acoustic performance in a low range of sound around 200-500 Hz results from the different resonant frequencies of the embedded masses [0029 of PGPub of instant application] Fitzgibbon would have the same observed improvement.
Claim 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon (US 5464585), Kukesh (US 4809909) and Weingartner (US 2004/0053032), Mendelsohn (US 5422380) Malwitz (US 6271275), Takada (US 2006/0148909) Tilgner (US 4399105) and Donatti (US 2006/0222775), as applied to claims 1, 12-15, 17, 18, 21, 22 above, in further view of James (US 2006/0226568) and Bauer (US 5157059). 
As to claim 10, Fitzgibbon teaches the catalyst is premixed with either the first or second compound, Fitzgibbon does not explicitly state the catalyst is mixed in the mixing head. 
James teaches a method of reaction injection molding [0002, Abstract] wherein a catalyst is mixed in the tank of first compound, polyol, [Claim 1 and 7, 0032, 0036], then the first compound and catalyst are mixed with a filler or masses phrased as microspheres [claim 1, 0049] and then finally mixed with the second compound, isocyanate [Claim 1, 0054]. This order of operations allows for continuous production of reaction injection molded parts [0018]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have nd compound, as suggested by James, in order to achieve continuous production of reaction injection molded articles.
Bauer teaches a method of reaction injection molding polyurethane by mixing 2 compounds and a catalyst [Abstract]. He notes in this method to use a mixing head and the catalyst can be mixed into one of the compounds either prior to the mixing head or be kept separate until the mixing head [col 10 line 48-65]. Thus, mixing the catalyst into the first compound either before or at the mixing head is an art recognized equivalent. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to have mixed the catalyst into the first compound at the mixing chamber, as suggested by Bauer, as this had demonstrated success at producing polyurethane parts. Moreover, substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II. 
As to claim 26, Fitzgibbon teaches the catalyst is premixed with either the first or second compound, Fitzgibbon does not explicitly state the catalyst is mixed in the mixing head and then mixed with the second compound. 
James teaches a method of reaction injection molding [0002, Abstract] wherein a catalyst is mixed in the tank of first compound, polyol, [Claim 1 and 7, 0032, 0036], then the first compound and catalyst are mixed with a filler or masses phrased as microspheres [claim 1, 0049] and then finally mixed with the second compound, isocyanate [Claim 1, 0054]. This order of operations allows for continuous production of reaction injection molded parts [0018]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fitzgibbon and had the first compound mixed with the catalyst then the masses in the mixing head then the 2nd compound, as suggested by James, in order to achieve continuous production of reaction injection molded articles.
Bauer teaches a method of reaction injection molding polyurethane by mixing 2 compounds and a catalyst [Abstract]. He notes in this method to use a mixing head and the catalyst can be mixed into one of the compounds either prior to the mixing head or be kept separate until the mixing head [col 10 line 48-65]. Thus, mixing the catalyst into the first 
Malwitz teaches a method of making a polyurethane foam [Abstract] wherein the components are mixed not in the mixer but in the mold (42) [Fig 5, col 2 line 45-52]. Mixing outside of a mixer provides an adequate level mixing to produce uniform foam over a wide variety of flow rates [col 6 line 57-col 7 line 5]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fitzgibbon and had the components be mixed outside of a mixer and in the mold, as suggested by Malwitz, in order to be able to produce uniform foam over a greater variety of flow rates. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon (US 5464585) Kukesh (US 4809909), Weingartner (US 2004/0053032), Mendelsohn (US 5422380), Takada (US 2006/0148909) Tilgner (US 4399105) and Donatti (US 2006/0222775), as applied to claims 1, 12-15, 17, 18, 21, 22 above, in view of Alston (US 2009/0242095).
 As to claim 24, Fitzgibbon does not explicitly state that the non-spherical embedded masses range in size from approximately 1 mm to 20 mm in diameter. 
Alston teaches a method of making a sound insulator [Abstract] made up of nonspherical particles from .5 – 6 mm as this size dampened noise [Abstract, 0015, 0016, 0028, Fig 3a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Fitzgibbon and had embedded masses have a diameter of 1 mm to 20 mm, as suggested by Alston, in order to dampen noise in the end product. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742